While I agree with the majority in most respects, I must respectfully dissent from the majority's affirmance of the trial court's award of attorney fees.
The trial court awarded appellees $454,517 in attorney fees. The award of fees, if confined to the partial summary judgment procedure, pursuant to R.C. 2721.09, would be sustainable. However, fees generated for other work relating to the case would not be awardable. There does not appear to be any distinguishing of fees incurred relating to partial summary judgment and other fees generated by the litigation between the parties. The gross award of fees is therefore in error. I would therefore sustain appellant's assignment of error regarding the award of attorney fees. In all other respects, I agree with the majority's treatment of the various assignments of error. *Page 110